Citation Nr: 1339878	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-16 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals, right calf muscle injury, muscle group XI, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.

In July 2012, the Veteran submitted medical evidence pertaining to hearing loss.  This evidence is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran testified that he is in receipt of Social Security Administration (SSA) disability benefits.  While the Veteran suggested that the benefits were granted for his nonservice-connected diabetes mellitus, he also indicated that his right calf may have been for consideration.  T. at 8.  Thus, the Veteran's SSA records should be requested and associated with the claims folder or Virtual VA.  

At the Board hearing, the Veteran testified that he saw a doctor in Fort Worth pertaining to the calf.  It is not clear whether he is referring to the July 2012 VA examiner or whether he saw another examiner.  The Veteran should be requested to identify the Fort Worth medical provider and such records should be requested.  

In April 2013, the Veteran underwent a functional capacity evaluation.  The Veteran complained of pain when walking, numbness, tingling, weakness, loss of balance, instability, swelling, and pain that wakes him at night.  The examiner concluded that with bending and stooping he had a lack of balance; with kneeling it was painful at the right outer shin region; squatting was severely decreased; and, with climbing there was a lack of balance.  

At the Board hearing, the Veteran testified that his right calf is manifested by swelling, pain, numbness and tingling, diminished strength, weakness, and atrophy.  

In light of the continued treatment and the assertion that his right calf disability warrants a higher rating, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the medical provider who rendered treatment or evaluation of the right calf in 2012.  

After obtaining an appropriate release from the Veteran, request records from any identified medical provider.

2.  Associate the Veteran's SSA records with the claims folder or Virtual VA.

3.  The Veteran should be scheduled for a VA examination(s) with an examiner(s) with appropriate expertise in order to ascertain the severity of his right calf disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify the muscle groups involved and which muscle group is the most disabled.  Specifically, the examiner should provide an opinion on the severity of the muscle damage, to include a description of the degree of disability such as slight, moderate, moderately severe, or severe.  

The examiner should identify any affected nerve group and provide an opinion as to the severity of any nerve damage.  Specifically, the examiner should report whether the Veteran suffers from any degree of paralysis, and to what extent, describing the degree of disability as mild, moderate, or severe incomplete paralysis of the left leg, or equivalent to complete paralysis of the left leg.

Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

The examiner should also provide an opinion concerning the impact of the Veteran's right calf disability on the Veteran's ability to work.

4.  The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO/AMC must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



